Citation Nr: 0525959	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  99-02 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut




THE ISSUE

1.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected right shoulder disability, prior to 
November 15, 2000.  

2.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected right shoulder disability, on November 
15, 2000.  




REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from July 1979 to December 
1983, and from December 1985 to October 1987.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the RO.  

The veteran submitted her claim for an evaluation in excess 
of 20 percent for the service-connected right shoulder 
disability in November 1997.  An August 2002 rating decision 
increased the evaluation to 30 percent, effective on November 
15, 2000.  

A veteran is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  

Therefore, the veteran's claim for an increased evaluation 
for service-connected right shoulder disability is 
characterized as written on the first page of this document.  

The veteran offered testimony on the issues of an increased 
evaluation for post-traumatic stress disorder (PTSD) and an 
earlier effective date for service connection for PTSD at the 
June 2005 hearing.  

The record indicates that, while a Statement of the Case for 
the issue of an increased evaluation for PTSD was issued in 
January 2003, the veteran never submitted a Substantive 
Appeal for this issue.  

The Board refers the matters of an increased evaluation for 
the service-connected PTSD and an earlier effective date for 
the grant of service connection for PTSD to the RO for 
further consideration.  

The veteran and her representative also raised two additional 
matters at the June 2005 hearing.  First, they argued that 
the veteran is entitled to a separate evaluation for the 
neurological symptoms associated with her right shoulder 
disability.  This issue has not been considered by the RO, 
and as it is not inextricably intertwined with the current 
claim, it is referred to the RO for development and 
adjudication.  

Finally, the veteran and her representative asserted that the 
service connected disability combined to prevent her from 
being employed.  This matter is also referred to the RO for 
initial consideration.  



FINDINGS OF FACT

The veteran's right shoulder disability is productive of 
recurrent dislocations with frequent episodes and guarding of 
arm movements; there is no evidence of ankylosis, flail 
joint, nonunion of the humerus, fibrous union of the humerus, 
or limitation of motion of the arm to 25 degrees from the 
side.  




CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 30 percent 
evaluation for the service-connected right shoulder 
disability prior to November 15, 2000, have been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.59, 4.71a including Diagnostic Code 5200, 
5201, 5202, 5203 (2004).  

2.  The criteria for the assignment of an evaluation in 
excess of 30 percent for the service-connected right shoulder 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.59, 4.71a 
including Code 5200, 5201, 5202, 5203 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  This law redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The Court has indicated that notice under VCAA must be given 
prior to an initial unfavorable decision by the agency of 
original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II).  

In Pelegrini II, the Court held that VCAA requires VA to 
provide notice, consistent with the requirements of 38 
U.S.C.A. § 5103(A) and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide; 
and that, furthermore, in what can be considered a fourth 
element of the requisite notice, (4) VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim, under 38 C.F.R. § 
3.159(b).  

In Pelegrini II, the Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  

The veteran was provided with a VCAA notification letter in 
April 2002.  The first page of this letter notified the 
veteran of the evidence required to substantiate her claim.  
She was notified of what evidence VA would seek to provide, 
and what evidence she was expected to provide on pages two to 
three.  

Finally, the requirement to request that the veteran provide 
any evidence in her possession that pertains to the claim 
does not require any special language, and the Board finds 
that the language on page two of the April 2002 letter 
requesting that she tell VA about any additional information 
or evidence she wished to be obtained is sufficient to meet 
the fourth notification element.  

In this case, the veteran submitted her initial claim for an 
increased evaluation in November 1997, and the initial RO 
decision was dated May 1998, more than two years before the 
enactment of VCAA.  

Therefore, it was impossible for proper VCAA notification to 
have been provided to the veteran prior to the initial RO 
decision.  However the actions of the RO described above, 
cured the error because the veteran had a meaningful 
opportunity to participate effectively in the processing of 
her claim as she had the opportunity to submit additional 
argument and evidence and to address the claim at a hearing.  

Furthermore, the RO reevaluated the veteran's claim on a de 
novo basis after she had been provided with the VCAA 
notification.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  For this reason, the veteran has not been prejudiced 
by the timing of the § 3.159 notices and no further 
development is needed to ensure VCAA compliance.  

As for deciding the claim before the one-year period for 
submitting the supporting evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes the Secretary of VA to 
make a decision on a claim before the expiration of the one-
year period provided a claimant to respond to VA's request 
for information or evidence.  This legislation, effective as 
if enacted on November 9, 2000, immediately after the 
enactment of the VCAA, supersedes the decision of the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) (invalidating the regulatory 
provision, implementing the VCAA that required a response to 
VCAA in less than the statutory one-year period).  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this case, the Board has obtained 
all VA medical records pertaining to treatment of the right 
shoulder disability.  

The veteran testified at the June 2005 hearing that she did 
not receive any private treatment for this disability or 
regularly go to VA for treatment.  The veteran was afforded 
VA examinations of her disability in December 1997, November 
2000, and August 2002.  The November 2000 examination report 
notes that the claims folder was reviewed, and the April 2002 
examination report includes a hand-written note stating "c-
file 5/17", which the Board interprets as stating the claims 
folder was reviewed separately after the completion of the 
examination.  

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty-to-assist provisions of VCAA have been met.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

The veteran's right shoulder disability has been evaluated 
under the rating criteria for impairment of the clavicle or 
scapula.  Malunion of the clavicle or scapula is evaluated as 
10 percent disabling for either arm.  Nonunion without loose 
movement is also evaluated as 10 percent disabling for either 
arm.  Nonunion with loose movement is evaluated as 20 percent 
disabling.  Dislocation of the clavicle or scapula is also 
evaluated as 20 percent disabling for either arm.  38 C.F.R. 
§ 4.71a, Code 5203.  

The most recent rating decision also considered the rating 
code for limitation of motion of the arm.  Limitation of 
motion of the arm to shoulder level is evaluated as 20 
percent disabling for either arm.  Limitation of motion to 
midway between the side and shoulder level is evaluated as 30 
percent disabling for the major arm, and 20 percent disabling 
for the minor arm.  Limitation of motion to 25 degrees from 
the side is considered 40 percent disabling for the major arm 
and 30 percent disabling for the minor arm.  38 C.F.R. 
§ 4.71a, Code 5201.  

The normal range of motion for the shoulder is 180 degrees of 
flexion and abduction, with shoulder level at 90 degrees, and 
90 degrees of external and internal rotation.  38 C.F.R. 
§ 4.71, Plate I.  

The Board finds that the rating criteria for impairment of 
the humerus is also for consideration.  Under this code, loss 
of the head of the humerus (flail shoulder) is rated as 80 
disabling for the major arm and 70 percent disabling for the 
minor.  Nonunion of the humerus (false flail joint) is 
evaluated as 60 percent disabling for the major arm and 50 
percent for the minor arm.  Fibrous union of the humerus is 
considered 50 percent disabling for the major arm and 40 
percent disabling for the minor.  

Recurrent dislocation of the scapulohumeral joint 
characterized by frequent episodes and guarding of all arm 
movements is 30 percent disabling for the major arm and 20 
percent disabling for the minor.  Recurrent dislocation with 
infrequent episodes, and guarding of movement only at 
shoulder level is rated as 20 percent disabling for each arm.  
Malunion of the humerus with marked deformity is rated as 30 
disabling for the major arm and 20 percent disabling for the 
minor.  Moderate deformity is evaluated as 20 disabling for 
each arm.  38 C.F.R. § 4.71a, Code 5202.  

There are other factors which must be considered in addition 
to those contained in the applicable rating codes.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  


Evaluation Prior to November 15, 2000

The October 1997 records indicate that the veteran was seen 
for complaints of right shoulder pain on two occasions.  She 
also experienced numbness down the right hand and fingers.  
On the first occasion, there was no edema or swelling, and 
there was full range of motion.  On the second occasion, the 
veteran noted a recent work accident and said her shoulder 
was painful and made it difficult to drive.  

On VA examination in December 1997, the veteran gave a 
history of a dislocation of the right shoulder during service 
in 1979 as the result of a motorcycle accident.  The veteran 
is right handed.  She had experienced many dislocations since 
the initial one, which were occasionally accompanied by 
paresthesias in the median nerve distribution in the right 
hand.  

The veteran was able to reduce these dislocations on her own.  
On examination, the active range of motion revealed that the 
veteran lacked 15 degrees of internal and external rotation, 
20 degrees of flexion, and 35 degrees of abduction when 
compared to the left shoulder.  

On a grip dynameter, she could squeeze 25 pounds with the 
right hand and 45 pounds with the left.  The diagnoses 
included those of chronic recurrent dislocation of the right 
shoulder.  The examiner opined that the veteran would benefit 
from surgery, but she did not want to do this yet.  

The VA treatment records from April 2000 state that the 
veteran complained of having right shoulder pain since it had 
popped out of joint a few days previously.  She was seen for 
physical therapy on at least three occasions.  

The examiners noted instability and joint laxity.  There was 
a positive apprehension test in June 2000, but strength was 
5/5.  An X-ray study was normal, with no radiographic 
evidence of right shoulder fracture or dislocation.  

The assessment was that of anterior instability.  An August 
2000 record shows that the veteran said her shoulder had been 
very painful after her previous session, but there was no 
pain at the present time.  

The Board finds that a 30 percent evaluation for the 
veteran's right shoulder disability is merited for the period 
prior to November 15, 2000, under the criteria for rating 
impairment of the humerus.  This code provides for a 30 
percent evaluation of the major arm for recurrent dislocation 
of the scapulohumeral joint characterized by frequent 
episodes and guarding of all arm movements.  

The December 1997 VA examination noted that the veteran had a 
history of many dislocations after her initial injury, and 
the diagnosis was recurrent dislocation of the right 
shoulder.  The 2000 treatment records include a normal X-ray 
study, but also show laxity and instability and note that the 
shoulder had recently popped from the joint.  

The Board finds that the veteran's symptomatology for the 
period from the submission of her November 1997 claim to 
November 15, 2000 more nearly resembles that required for the 
30 percent evaluation.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.71a, Code 5202.  

The Board has considered entitlement to an evaluation in 
excess of 30 percent for this disability, but this is not 
demonstrated by the evidence.  There is no evidence of a 
fibrous union of the humerus, nonunion of the humerus, or a 
flail shoulder such as would merit a higher evaluation under 
the rating code for impairment of the humerus.  38 C.F.R. 
§ 4.71a, Code 5202.  

None of the range of motion measurements recorded during this 
period show limitation of movement to 25 degrees from the 
side, which is required for an increased evaluation under the 
rating code for limitation of motion of the arm.  38 C.F.R. 
§ 4.71a, Code 5201.  

The code for impairment of the clavicle or scapula does not 
provide for an evaluation in excess of 20 percent.  38 C.F.R. 
§ 4.71a, Code 5203.  Finally, there is no evidence of 
ankylosis of the shoulder, so this rating code is not for 
consideration.  38 C.F.R. § 4.71a, Code 5200.  

The Board has also considered the effects of pain and 
weakness on the veteran's disability, but these factors have 
not been shown to increase her impairment beyond what has 
been demonstrated on examination.  While pain was noted 
following episodes of dislocation or physical therapy, at 
other times pain was entirely absent.  

The veteran's right grip strength is less than that on the 
left, but this does not contribute to further limitation of 
the range of motion of the arm, increased impairment of the 
humerus, or any of the other rating factors in the 
appropriate rating codes.  Excess fatigability and 
incoordination were not noted.  Therefore, these factors do 
not provide a basis for a higher evaluation.  38 C.F.R. 
§§ 4.40, 4.59.  

Finally, the Board has considered an evaluation for the 
veteran's disability under the provisions of 38 C.F.R. 
§ 4.124a, Code 8515, for paralysis of the median nerve.  
However, the veteran's neurological symptoms consists of 
occasional tingling and weakness of the right shoulder and 
right hand, which does not equate to the severe incomplete 
paralysis required for an evaluation greater than 30 percent 
under this rating code.  


Evaluation from November 15, 2000

The veteran was afforded a VA examination in April 2002.  She 
complained of intermittent pain and occasional stiffness, and 
a lack of endurance in the right shoulder.  The veteran said 
she could not lift with the right arm, which was weaker than 
the left.  

There would be flare-ups with dislocation or subluxation, 
especially with overhead activity.  She described several 
episodes of popping and subluxation over the past several 
years.  

On examination, the shoulder movements were guarded and 
careful.  There was no gross muscle atrophy.  Right shoulder 
flexion was limited to about 140 degrees, active abduction to 
90 degrees, external rotation to 55 degrees, and internal 
rotation to 50 degrees, with pain or guarded movement at the 
ends of all motion.  Muscle strength was 4/5 on rotation, but 
normal on abduction and flexion.  

There was marked tenderness about portions of the deltoid 
region.  The veteran had a positive apprehension sign on the 
shoulder stability test.  The assessment and diagnosis was 
that of chronic recurrent right shoulder subluxation or 
dislocation with shoulder instability and range of motion and 
some muscle weakness.  There was a possibility that the 
veteran would experience some additional loss of range of 
motion during flare-ups due to pain.  

At the June 2005 hearing, the veteran testified that she 
experienced marked tenderness and tingling of her right 
shoulder.  Her movement was restricted, and she felt a pop 
with even the slightest motion.  The pain level was not 
constant.  See Transcript.  

Entitlement to an evaluation in excess of 30 percent is not 
demonstrated.  The most recent examination shows that the 
veteran retains 140 degrees of flexion, 90 degrees of active 
abduction, 55 degrees of external rotation, and internal 
rotation to 50 degrees, which is far more movement of the arm 
than a limitation to 25 degrees from her side.  

This remains true even with consideration of pain, as pain 
was not indicated until near the end of the range of motion 
studies.  Similarly, although the veteran has some weakness 
and fatigability of the right shoulder, the evidence does not 
show that these factors result in the equivalent of 
limitation of motion to 25 degrees from her side.  38 C.F.R. 
§§ 4.40, 4.59, 4.71a, Code 5201.  

The veteran is already receiving a rating that is more than 
the highest evaluation allowed under 38 C.F.R. § 4.71a, Code 
5203.  There is no evidence of ankylosis, a flail joint, or 
fibrous union so as to merit an increased evaluation under 
those appropriate rating codes.  38 C.F.R. § 4.71a, Code 
5202, 5203.  Therefore, an evaluation in excess of 30 percent 
is not warranted.  

The Board has again considered an evaluation for the 
veteran's disability under the provisions of 38 C.F.R. 
§ 4.124a, Code 8515, for paralysis of the median nerve.  

However, the veteran's neurological symptoms consists of 
occasional tingling and weakness of the right shoulder and 
right hand, as well as a feeling of coldness in the hand, 
which does not equate to the severe incomplete paralysis 
required for an evaluation greater than 30 percent under this 
rating code.  



ORDER

An increased rating of 30 percent, but not higher for the 
service-connected right shoulder disability prior to November 
15, 2000, is granted, subject to the regulations governing 
the award of VA monetary benefits.  

An increased evaluation in excess of 30 percent for the 
service-connected right shoulder disability, beginning on 
November 15, 2000, is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


